- 359 -
                    Nebraska A dvance Sheets
                     291 Nebraska R eports
             STATE EX REL. COUNSEL FOR DIS. v. DEMOND
                         Cite as 291 Neb. 359




     State   of Nebraska ex rel. Counsel for Discipline
         of the   Nebraska Supreme Court, relator,
               v. Walter E. Demond, respondent.
                             ___ N.W.2d ___

                   Filed July 10, 2015.    No. S-15-434.

  Original action. Judgment of disbarment.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
  Per Curiam.
                       INTRODUCTION
   This case is before the court on the voluntary surrender of
license filed by respondent, Walter E. Demond, on May 14,
2015. The court accepts respondent’s voluntary surrender of
his license and enters an order of disbarment.
                  STATEMENT OF FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on March 18, 2004. On May 31, 2011, respond­
ent was convicted of first-degree felony theft by deception,
second-degree felony misapplication of fiduciary property, and
second-degree felony money laundering in the 424th District
Court for Blanco County, Texas. Respondent self-reported
his convictions to the Counsel for Discipline of the Nebraska
Supreme Court on June 20, and he has kept the Counsel
for Discipline informed about the status of his appeal from
the convictions.
                             - 360 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. DEMOND
                        Cite as 291 Neb. 359

   On November 21, 2014, the Texas Court of Appeals reversed
respondent’s conviction for first-degree felony theft by decep-
tion, but it affirmed the convictions for second-degree felony
misapplication of fiduciary property and second-degree felony
money laundering. See Demond v. State, 452 S.W.3d 435
(Tex. App. 2014). Respondent filed a petition for discretion-
ary review with the Texas Court of Criminal Appeals, and on
March 18, 2015, the court refused to review the decision of the
Texas Court of Appeals.
   On May 14, 2015, respondent filed a voluntary surrender
in which he stated that he knowingly does not challenge or
contest the ruling of the Texas Court of Appeals that affirmed
his convictions of second-degree felony misapplication of fidu-
ciary property and second-degree felony money laundering.
With respect to disciplinary proceedings in Nebraska, respond­
ent further stated that he freely and voluntarily waived his
right to notice, appearance, or hearing prior to the entry of an
order of disbarment and consented to the entry of an immedi-
ate order of disbarment.
                          ANALYSIS
   Neb. Ct. R. § 3-315 of the disciplinary rules provides in
pertinent part:
         (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
      member, the member may voluntarily surrender his or
      her license.
         (1) The voluntary surrender of license shall state in
      writing that the member knowingly admits or knowingly
      does not challenge or contest the truth of the suggested
      or indicated Grievance, Complaint, or Formal Charge
      and waives all proceedings against him or her in connec-
      tion therewith.
   Pursuant to § 3-315 of the disciplinary rules, we find that
respondent has voluntarily surrendered his license to prac-
tice law and knowingly does not challenge or contest the
truth of the suggested allegations made against him. Further,
                            - 361 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
           STATE EX REL. COUNSEL FOR DIS. v. DEMOND
                       Cite as 291 Neb. 359

respondent has waived all proceedings against him in connec-
tion therewith. We further find that respondent has consented
to the entry of an order of disbarment.
                         CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent has stated that he freely, know-
ingly, and voluntarily admits that he does not contest the sug-
gested allegations being made against him. The court accepts
respond­ent’s voluntary surrender of his license to practice
law, finds that respondent should be disbarred, and hereby
orders him disbarred from the practice of law in the State of
Nebraska, effective immediately. Respondent shall forthwith
comply with all terms of Neb. Ct. R. § 3-316 (rev. 2014) of
the disciplinary rules, and upon failure to do so, he shall be
subject to punishment for contempt of this court. Accordingly,
respondent is directed to pay costs and expenses in accordance
with Neb. Rev. Stat. §§ 7-114 and 7-115 (Reissue 2012) and
Neb. Ct. R. §§ 3-310(P) (rev. 2014) and 3-323 of the disci-
plinary rules within 60 days after an order imposing costs and
expenses, if any, is entered by the court.
                                     Judgment of disbarment.